Name: Commission Regulation (EC) No 547/2000 of 14 March 2000 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: consumption;  marketing;  agricultural structures and production;  plant product;  Europe
 Date Published: nan

 Avis juridique important|32000R0547Commission Regulation (EC) No 547/2000 of 14 March 2000 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 067 , 15/03/2000 P. 0008 - 0011COMMISSION REGULATION (EC) No 547/2000of 14 March 2000supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Spain has sent the Commission an application for the registration of a name as a geographical indication.(2) Following a statement of objection within the meaning of Article 7 of that Regulation sent to the Commission after publication in the Official Journal of the European Communitites(3) of the name given in Annex I to this Regulation, the question was clarified by the adoption of a new Commission Regulation (EC) No 2377/1999(4) amending the Community standard for asparagus.(3) With regard to the description of the product as laid down in Article 4(2)(b) of Regulation (EEC) No 2081/92, the size and tolerance of the asparagus in question have been adjusted and now conform to the new Community rules on the matter. For that reason and for purposes of clarification, those aspects should be specified as they form part of the main points of the specification.(4) In accordance with Article 6(1) of that Regulation, the application has been found to meet all the requirements laid down therein and in particular to contain all the information required under Article 4 thereof.(5) The name should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as a protected geographical indication.(6) Annex I to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(5), as last amended by Regulation (EC) No 2107/1999(6),HAS ADOPTED THIS REGULATION:Article 1The name in Annex I to this Regulation is added to the Annex to Regulation (EC) No 2400/96 and entered as a protected geographical indication (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.The main points of the specification are set out in Annex II. This information replaces that published in Official Journal of the European Communities C 207.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 March 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ C 207, 3.7.1998, p. 8.(4) OJ L 287, 10.11.1999, p. 6.(5) OJ L 327, 18.12.1996, p. 11.(6) OJ L 258, 5.10.1999, p. 3.ANNEX IPRODUCTS LISTED IN ANNEX I TO THE EC TREATY INTENDED FOR HUMAN CONSUMPTIONFruit and vegetablesSPAINEspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar (PGI).ANNEX IIREGULATION (EEC) No 2081/92APPLICATION FOR REGISTRATION: ARTICLE 5PDO ( ) PGI (X)National application No: -1. Responsible department in the Member State:>TABLE>2. Applicant group:>TABLE>3. Type of product: Asparagus - Class 1.8 - Vegetables4. Specification:(Summary of requirements pursuant to Article 4(2))4.1. Name: EspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar (PGI)4.2. Description: Asparagus grown from green-purple, tender, healthy and clean shoots obtained from seedbeds of native asparagus, a tetraploid subspecies of Asparagus officinalis.Characteristics:- shape: slender asparagus, with a stem measuring 4 to 12 mm in diameter. Pointed tip with a diameter larger than the rest of the stem. The shoot is purple, bronzepurple, bronze, green-purple or green in colour,- organoleptic: tender, fleshy and firm texture, delicate sweet-sour flavour and a deep aroma,- cytological: tetraploid chromosomes (2n = 40)Classes protected Extra and Class I.Size: (in accordance with Regulation (EC) No 2377/1999).(a) according to length of stems (20 to 27 cm). Maximum difference in length in the same bunch 5 cm.(b) according to diameter (between 4 and 10 mm and 10 mm and above)Tolerances(a) Quality tolerances:(i) Extra Class: 5 % by number or weight of stems wich do not meet the requirements for the class but which comply with those for Class I or, exceptionally, are within the tolerances for that class, in accordance with Regulation (EC) No 2377/1999.(ii) Class I: 10 % by number or weight of stems which do not meet the requirements for the class but which comply with those for Class II in accordance with Regulation (EC) No 2377/1999.(b) Size tolerances: 10 % by number or weight of stems which do not meet, by a maximum difference of 1 cm in length or 2 mm in diameter, the sizes indicated and the requirements applicable to them in accordance with Regulation (EC) No 2377/1999.May be sold fresh or preserved.4.3. Geographical area: Situated in the western part of the province of Granada, in the lower alluvial plain of the Genil river, between the Subbetic chain to the north and the Penibetic chain to the south. Comprises the municipalities of HuÃ ©tor-TÃ ¡jar, Illora, Loja, Moraleda de Zafayona, Salar and Villanueva de MesÃ ­as. Covers a total of 78000 ha.4.4. Proof of origin: The seeds and seedlings are produced and selected by local farmers, in seedbeds registered with, and under the control of, the regulatory body and are kept in nurseries situated in the production area. The propagating material is produced under the control of the regulatory body. The asparagus fields are located in the production area and entered in a special register. Cultivation techniques, harvesting and transport to the packing stations are all under the control of the regulatory body, the latter also being responsible for supervising the packaging of fresh asparagus and the processing of processed asparagus.4.5. Method of production: After being selected by registered stations, shoots of native asparagus plants are packed in the fresh state in homogeneous bundles of 0,5, 1 or 2 kg and placed in suitable crates for transportation.When asparagus is intended for sale as a preserved product the shoots undergo an industrial process whereby: the stems are washed, cut according to the size of the container (about half-way up), cooked, cleaned, graded, and placed in containers; liquid is added, the containers are preheated and sealed, sterilised, refrigerated, etc. The entire process is under the control of the regulatory body.4.6. Link: Asparagus was first cultivated by the ancient Romans. Green wild asparagus is mentioned as a prized ingredient in recipes compiled by the Andalusian historian Ibu Bassal in various books on Al-Andalus cooking, and survived in that region until the end of the NarzarÃ ­ dynasty late in the XIVth century.Asparagus (in essence wild asparagus) continued to be grown - for own consumption - on a small family farms in the plain of the Genil river, this region being a pioneer in the cultivation of the crop, stepping up production form 1930 onwards.A flat region with alluvial deposits and terracing where secondary and tertiary material come to the surface. Asparagus is grown at an altitude of 450 to 650 metres. The soil consists of heavy or medium or, in some cases, light loam, with a pH between 7,8 and 8,4 and a carbonate content, expressed in calcium carbonate, exceeding 40 %, a high potassium and magnesium content due to the dolomitic nature of the carbonates present, and low levels of assimilable phosphorus and organic matter. The high magnesium and low phosphorus content is conductive to strong pigmentation of the shoot, the stem being a deeper green and the head more purple. The high potassium content inhibits sprouting of the head. Continental Mediterranean climate with an average temperature of 16,3.oC, average annual rainfall of the order of 350 mm and light winds. The cultivation techniques, work carried out, and pest and disease control provide ideal conditions for growing asparagus with characteristics linked to its environment.4.7. Inspection body:>TABLE>4.8. Labelling: Must include the words: "DenominaciÃ ³n EspecÃ ­fica EspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar". The labels must be approved by the regulatory body. The secondary labels are numbered and issued by the regulatory body.4.9. National requirements: Law No 25/1970 of 2 December 1970. Order of 2 April 1997 approving the rules governing the specific designation "DenominaciÃ ³n especÃ ­fica EspÃ ¡rrago de HuÃ ©tor-TÃ ¡jar" and is regulatory body.EC No: G/ES00056/97.12.04.Date of receipt of the full application: 11.2.2000.